Title: From George Washington to Daniel Morgan, 10 May 1799
From: Washington, George
To: Morgan, Daniel



Dear Sir
Mount Vernon 10th May 1799

I have just received a letter from the Secretary of War, in which, after giving it as the opinion of the President of the United States, that Officers for the twenty four additional Regiments ought to be had in contemplation; that, in case the exigency of our Affairs should require them, greater dispatch might be used in the formation, is the Extract which follows.
Having given these Extracts, so fully, but little remains for me to add, further than to request your aid in carrying the Secretary’s views into effect, conformably to the principles he has laid down; and that you will consider my application to you, as an evidence of my confidence in your knowledge of characters (especially of the old & meritorious Officers of the Virginia line)—of your patriotism, and willingness to form a respectable Corps of Officers for our native State.
I have no objection to your conversing with Colo. Parker; or others on whom you can place reliance; on this occasion. Letting it be clearly understood, however, that the enquiry, and Selection here proposed, is eventual only, not as a thing actual resolved on, but preparatory, in case the President in the recess of Congress should, from the aspect of things, deem it expedient to carry the Law for raising twenty four Regiments into effect.

That you may be enabled, better to understand that part of the Secretary’s letter, wch relates to the distribution of Officers to counties, I enclose you the Inspector Generals allotmt of the State into divisions & subdivisions, for the convenience of recruiting & rendesvousing in each. Hoping that you continue to improve in your health, I remain with very sincere esteem & regard, Dear Sir, Your most Obedient and Very Humble Servant

Go: Washington

